Exhibit 12.1 3/31/2010 GULF POWER COMPANY Computation of ratio of earnings to fixed charges for the five years ended December 31, 2008 and the year to date December 31, 2009 Twelve Months Ended Year ended December 31, December 31, 2004 2005 2006 2007 2008 2009 Thousands of Dollars EARNINGS AS DEFINED IN ITEM -K: Earnings before income taxes $ 108,135 $ 120,951 $ 124,582 $ 135,082 $ 158,651 $ 170,461 Interest expense, net of amounts capitalized 34,925 40,317 44,134 44,680 43,098 38,358 Distributions on mandatorily redeemable preferred securities 1,113 0 0 0 0 0 AFUDC - Debt funds 819 515 160 1,048 3,973 9,489 Earnings as defined $ 144,992 $ 161,783 $ 168,876 $ 180,810 $ 205,722 $ 218,308 FIXED CHARGES AS DEFINED IN ITEM -K: Interest on long-term debt $ 27,693 $ 29,718 $ 28,863 $ 36,351 $ 41,174 $ 42,166 Interest on affiliated loans 3,529 5,018 6,887 4,510 739 80 Interest on interim obligations 241 1,472 3,713 169 513 701 Amort of debt disc, premium and expense, net 3,050 2,963 2,894 2,837 2,755 2,890 Other interest charges 1,231 1,661 1,937 1,861 1,890 2,010 Distributions on mandatorily redeemable preferred securities 1,113 0 0 0 0 0 Fixed charges as defined $ 36,857 $ 40,832 $ 44,294 $ 45,728 $ 47,071 $ 47,847 RATIO OF EARNINGS TO FIXED CHARGES 3.93 3.96 3.81 3.95 4.37 4.56
